Citation Nr: 1731144	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-07 486	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating for an acquired psychiatric disability, in excess of 50 percent prior to October 8, 2009.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151  for a fractured left humerus, a left hand disorder, a left hip disorder, internal bleeding, a temporomandibular joint disorder, depression and broken teeth.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to October 8, 2009, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to January 1956.  He died in December 2016.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2015, the Board denied a higher initial rating for an acquired psychiatric disability, in excess of 50 percent prior to October 8, 2009, and in excess of 70 percent from October 8, 2009.  In that same decision, the Board dismissed the issue of entitlement to a compensable rating for bilateral hearing loss and remanded the remaining claims on appeal for additional development.  In August 2016, the Board again remanded the issues of entitlement to compensation under 38 U.S.C.A. § 1151 and entitlement to a TDIU for additional development.

The Veteran appealed the March 2015 Board decision with respect to the issue of entitlement to an initial rating for an acquired psychiatric disability, in excess of 50 percent prior to October 8, 2009, to the U.S. Court of Appeals for Veterans' Claims (Court).  In an October 2016 Memorandum Decision, the Court vacated and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.  In November 2016, judgment was entered.  In December 2016, the Court was notified that the Veteran had died and that the appellant was attempting to obtain a copy of the Veteran's death certificate and ascertain whether a party was available for substitution in the matter.

In January 2017, the appellant, brother of the deceased veteran, filed an opposed motion to be substituted as the appellant in the appeal.  In February 2017, the Secretary filed a notice stating that, although he previously opposed the motion, he has since confirmed that the appellant was eligible for substitution as he paid all or part of the Veteran's burial expenses, and that as a result, no longer opposed the motion for substitution.  In a March 2017 Order, the Court granted the appellant's motion for substitution.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On May 22, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his attorney, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

As noted above, in October 2016, the Court issued a Memorandum Decision vacating the Board of Veterans' Appeals decision dated March 15, 2015, and remanded the issue of entitlement to an initial rating greater than 50-percent for an acquired psychiatric disability for the period prior to October 8, 2009.  The Veteran died in December 2016.  Subsequently, the appellant's attorney filed a motion to substitute the appellant as the payor of the deceased Veteran's burial expenses.  The Court granted the motion for substitution in March 2017, and the Court's mandate entered on May 9, 2017.  

In a decision dated in April 2017, the RO granted the appellant the maximum amount allowed for burial benefits.  

In May 2017, the appellant's attorney requested that in light of the Veteran's death, the Veteran's appeal be dismissed.

In the present case, the appellant, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


